DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.  	Claims 1-18 are pending and presented for examination.

Claim Rejections - 35 USC § 101 
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4. 	Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The representative claim 1 recites:
  	A common service resource application method, applied to a network functions virtualization (NFV) network, comprising: 
 	receiving, by a common service manager (CSM), resource requirement information of a common service required by a virtual network function (VNF); and 
 	requesting, by the CSM based on the resource requirement information of the common service required by the VNF, a virtualized infrastructure manager (VIM) to allocate a resource required by the common service of the VNF. 

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
October 2019 Update: Subject Matter Eligibility: In contrast, claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites receiving, by a common service manager (CSM), resource requirement information of a common service required by a virtual network function (VNF). The step of receiving, by a common service manager (CSM), resource requirement information of a common service required by a virtual network function (VNF) is recited at a high level of generality, and is considered to be insignificant data gathering step. 
Accordingly, this additional element does not integrate the abstract idea into a practical application because this element does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of receiving, by a common service manager (CSM), resource requirement information of a common service required by a virtual network function (VNF)  is well-understood, routine, and conventional activities 
The claim is not patent eligible.
Dependent claims 2-3, 11-12, and 18,  add further additional elements of receiving and sending resource requirement information, and are recited at a high level of generality, and are considered to be insignificant data gathering steps. These additional elements do not integrate the abstract idea into a practical application because these elements do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Dependent claims 4-9, and 13-16,  add further details of the identified abstract idea. The claims are not patent eligible.
Independent claims 10 and 17, the claims are rejected with the same rationale as in claim 1.  

Claim Objection
5.	Claim 4 is objected to because of the following informalities: Claim language “ wherein the requesting, by the CSM based on the resource requirement information of the common service, a VIM to allocate” should read “wherein the requesting, by the CSM based on the resource requirement information of the common service, the VIM to allocate”. Appropriate correction is required.


Claim Rejections - 35 USC § 102


6. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claim 17 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kedalagudde et al. WO 2016/048430 (hereinafter, Kedalagudde).

8.  	Regarding claim 17, Kedalagudde discloses a non-transitory computer readable storage medium, comprising programming instructions stored thereon, wherein the programming instructions are executable by at least one computer to cause the at least one computer to perform a common service resource application method including: 
 	receiving resource requirement information of a common service required by a virtual network function (VNF) ([0042]-[0044]: receive the request to instantiate the new VNF instance, such as a virtual machine (VM), for the new VNF instance…the request can include VNF instantiation information…and/or perform the request based on specifications listed in a VNF descriptor (VNFD)); and 
 	requesting, based on the resource requirement information of the common service required, a virtualized infrastructure manager (VIM) to allocate a resource required by the common service of the VNF ([0044], [0046]-[0047]: send a request to a virtualized infrastructure manager (VIM) to allocate the virtual resources (e.g., the virtual machine) for the new VNF instance).


Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


10.	Claims 1-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kedalagudde, in view of Stenberg et al. US 2020/0076709 (hereinafter, Stenberg).

11.  	Regarding claim 1, Kedalagudde discloses a common service resource application method, applied to a network functions virtualization (NFV) network (Abstract), comprising: 
([0042]-[0044]: receive the request to instantiate the new VNF instance, such as a virtual machine (VM), for the new VNF instance…the request can include VNF instantiation information…and/or perform the request based on specifications listed in a VNF descriptor (VNFD)); and
  	requesting, the resource requirement information of the common service required by the VNF, a virtualized infrastructure manager (VIM) to allocate a resource required by the common service of the VNF([0044], [0046]-[0047]: send a request to a virtualized infrastructure manager (VIM) to allocate the virtual resources (e.g., the virtual machine) for the new VNF instance).
 	Kedalagudde does not disclose:
 	receiving, by a common service manager (CSM), resource requirement information; and requesting, by the CSM based on the resource requirement information, to allocate a resource.  
 	However, Stenberg discloses:
 	 receiving, by a common service manager (CSM), resource requirement information; and requesting, by the CSM based on the resource requirement information, to allocate a resource ([0079], [0085]-[0086]: the Service Order Portal entity receives a service request from a customer, which may be received, for example, via a Cu-SOC interface. In some example implementations of block 4100, the customer may provide some of the known requirements to the Service Order Portal entity…where a Self-Operation function may automatically determines and/or define the corresponding BTS and/or other network functions (such as PNFs/VFNs, for example) and their configurations as well as their required HW/Virtual platform resources (such as computing, storage and networking resources, for example) according to the information in the matching self-operation cases. In some example implementations of block 4110, these determined resource demands (and, in some example implementations, their configurations, for example) may be identified with the Service Request ID and a reply to the Service Order Portal entity may be supplied via an Selfop-SOC interface…As shown in FIG. 4 at block 4111, process 4000 involves determining whether there are enough available resources in the current network layout to satisfy the requirements of the requested service. In some example implementations this may be performed by a Service Order Portal entity that requests from both a MANO entity (such as via a Mano-SOC interface, for example) and an OSS/BSS entity (such as via an Oss-SOC interface, for example) to send information regarding the available resources in the networks. In some example implementations of block 4111, a MANO entity (such as via a Mano-SOC interface, for example) and an OSS/BSS entity (such as via an Oss-SOC interface, for example) allocated resources (which may include, for example identifications of an installed PNF HW base, BTS type, allocated VNF platform resources, an installed DC HW base, server model, utilization rate, and/or the like, for example). See also [0104] and Tables 1-5).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kedalagudde to use receiving, by a common service manager (CSM), resource requirement information; and requesting, by the CSM based on the resource requirement information, to allocate a resource as taught by Stenberg. The motivation 

12.	Regarding claim 2, Kedalagudde in view of Stenberg disclose the method according to claim 1, wherein the receiving, by a CSM, resource requirement information of a common service required by a VNF as disclosed above. 
 	Kedalagudde further discloses receiving, from a network functions virtualization orchestrator (NFVO) by using an interface of the NFVO, the resource requirement information of the common service required by the VNF, wherein the resource requirement information of the common service is sent by a virtualized network function manager (VNFM) to the NFVO; or receiving, from the VNFM by using an interface of the VNFM, the resource requirement information of the common service required by the VNF ([0047]: the VIM can receive the request from the VNFM. The VIM can allocate the virtual resources (e.g., the VIM can create and start the VM)). 
 	Kedalagudde does not disclose:
 	receiving, by the CSM, resource requirement information.  
 	However, Stenberg discloses:
 	 receiving, by the CSM, resource requirement information ([0079], [0085]-[0086]: the Service Order Portal entity receives a service request from a customer, which may be received, for example, via a Cu-SOC interface. In some example implementations of block 4100, the customer may provide some of the known requirements to the Service Order Portal entity… In some example implementations of block 4110, these determined resource demands (and, in some example implementations, their configurations, for example) may be identified with the Service Request ID and a reply to the Service Order Portal entity may be supplied via an Selfop-SOC interface… In some example implementations this may be performed by a Service Order Portal entity that requests from both a MANO entity (such as via a Mano-SOC interface, for example) and an OSS/BSS entity (such as via an Oss-SOC interface, for example) to send information regarding the available resources in the networks. See also [0104] and Tables 1-5).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kedalagudde to use receiving, by the CSM, resource requirement information as taught by Stenberg. The motivation for doing so would have been in order to manage and allocate network resources (Stenberg, [0086]).

13.	Regarding claim 3, Kedalagudde in view of Stenberg disclose the method according to claim 2 as disclosed above. 
 	Kedalagudde further discloses wherein the resource requirement information of the common service required by the VNF is obtained by the VNFM based on a virtualized network function descriptor (VNFD) carried in a received VNF instantiation request message ([0033]-[0034], [0044]: The VNFM 114 can perform lifecycle management for the VNF instances 124, 126. Each VNF instance can be associated with a particular VNFM. The VNFM 114 can be assigned the management of a single VNF instance, or the management of multiple VNF instances of the same type or of different types…In one example, the deployment and operational behavior of each VNF is captured in a template, which is referred to as a VNF descriptor (VNFD)…The VNFM can perform the request based on specifications listed in a VNF descriptor (VNFD)). 

14.	Regarding claim 4, Kedalagudde in view of Stenberg disclose the method according to claim 1, wherein the requesting, by the CSM based on the resource requirement information of the common service, a VIM to allocate a resource required by the common service of the VNF as disclosed above. 
 	Kedalagudde further discloses requesting, based on the resource requirement information of the common service by using an interface of the VIM, the VIM to allocate the resource required by the common service of the VNF; or requesting, based on the resource requirement information of the common service through a virtualized network function manager (VNFM) by using an interface of the VNFM, the VIM to allocate the resource required by the common service of the VNF ([0037, [0047]: the VIM can receive the request from the VNFM). 
 	Kedalagudde does not disclose:
 	requesting, by the CSM, resource requirement information.  
 	However, Stenberg discloses:
 	 requesting, by the CSM, resource requirement information ([0079], [0085]-[0086]: the Service Order Portal entity receives a service request from a customer, which may be received, for example, via a Cu-SOC interface. In some example implementations of block 4100, the customer may provide some of the known requirements to the Service Order Portal entity… In some example implementations of block 4110, these determined resource demands (and, in some example implementations, their configurations, for example) may be identified with the Service Request ID and a reply to the Service Order Portal entity may be supplied via an Selfop-SOC interface. See also [0104] and Tables 1-5).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kedalagudde to use requesting, by the CSM, resource requirement information as taught by Stenberg. The motivation for doing so would have been in order to manage and allocate network resources (Stenberg, [0086]).

15.	Regarding claim 5, Kedalagudde in view of Stenberg disclose the method according to claim 1 as disclosed above. 
 	Kedalagudde further discloses requesting, based on the resource requirement information of the common service, the VIM to reserve the resource required by the common service of the VNF, wherein the requesting the VIM to reserve the resource required by the common service of the VNF occurs before the requesting ([0043]-[0044], [0118]: receive the request to instantiate the new VNF instance, such as a virtual machine (VM), for the new VNF instance…one or more processors are further configured to request permission for allocation of the virtualized resources prior to sending the request to the VIM for allocating the virtualized resources). 
 	Kedalagudde does not disclose:
 	wherein the requesting the VIM occurs before the requesting, by the CSM based on the resource requirement information of the common service.  
 	However, Stenberg discloses:
([0079], [0085]-[0086]: the Service Order Portal entity receives a service request from a customer, which may be received, for example, via a Cu-SOC interface. In some example implementations of block 4100, the customer may provide some of the known requirements to the Service Order Portal entity… process 4000 involves determining whether there are enough available resources in the current network layout to satisfy the requirements of the requested service. In some example implementations this may be performed by a Service Order Portal entity that requests from both a MANO entity (such as via a Mano-SOC interface, for example) and an OSS/BSS entity (such as via an Oss-SOC interface, for example) to send information regarding the available resources in the networks. In some example implementations of block 4111, a MANO entity (such as via a Mano-SOC interface, for example) and an OSS/BSS entity (such as via an Oss-SOC interface, for example) reply with the currently installed and/or otherwise allocated resources (which may include, for example identifications of an installed PNF HW base, BTS type, allocated VNF platform resources, an installed DC HW base, server model, utilization rate, and/or the like, for example). Upon receipt of such information, the Service Order Portal entity may then calculate the volume (such as the number of BTSs per type and/or number of servers or racks per model, for example) of the resources that are needed to cover the demands associated with the relevant request and compares those demands them against the available resources. See also [0104] and Tables 1-5).
 as taught by Stenberg. The motivation for doing so would have been in order to manage and allocate network resources (Stenberg, [0086]).

16.	Regarding claim 6, Kedalagudde in view of Stenberg disclose the method according to claim 5, wherein the requesting, by the CSM based on the resource requirement information of the common service, the VIM to reserve the resource required by the common service of the VNF as disclosed above. 
 	Kedalagudde further discloses requesting, based on the resource requirement information of the common service by using an interface of the VIM, the VIM to reserve the resource required by the common service of the VNF; or requesting, based on the resource requirement information of the common service through the VNFM by using an interface of  a virtualized network function manager (VNFM), the VIM to reserve the resource required by the common service of the VNF ([0043]-[0044]: receive the request to instantiate the new VNF instance, such as a virtual machine (VM), for the new VNF instance …Further, [0047]: the VIM can receive the request from the VNFM). 
 	Kedalagudde does not disclose:
 	requesting, by the CSM, resource requirement information.  
 	However, Stenberg discloses:
 ([0079], [0085]-[0086]: the Service Order Portal entity receives a service request from a customer, which may be received, for example, via a Cu-SOC interface. In some example implementations of block 4100, the customer may provide some of the known requirements to the Service Order Portal entity… In some example implementations of block 4110, these determined resource demands (and, in some example implementations, their configurations, for example) may be identified with the Service Request ID and a reply to the Service Order Portal entity may be supplied via an Selfop-SOC interface. See also [0104] and Tables 1-5).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kedalagudde to use requesting, by the CSM, resource requirement information as taught by Stenberg. The motivation for doing so would have been in order to manage and allocate network resources (Stenberg, [0086]).

17.	Regarding claim 7, Kedalagudde in view of Stenberg disclose the method according to claim 1 as disclosed above. 
 	Kedalagudde further discloses wherein the resource requirement information of the common service of the VNF comprises an instance specification ([0044], [0067], Figs. 2, 4: the VNFM can perform the request based on specifications listed in a VNF descriptor (VNFD), wherein the specifications can be related to processing capability, memory, Internet Protocol (IP), etc.). 
 	Kedalagudde does not disclose:

 	However, Stenberg discloses:
 	 a service type, and an instance quantity ([0079], [0085]-[0086], [0104] and Tables 1-5: network function instances, and  virtualPlatformResourcesAllocated - VMs, CPUs, Storage disk space, Memory consumption, bandwidth).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kedalagudde to use a service type, and an instance quantity as taught by Stenberg. The motivation for doing so would have been in order to manage and allocate network resources (Stenberg, [0086]).

18.	Regarding claim 8, Kedalagudde in view of Stenberg disclose the method according to claim 7 as disclosed above. 
 	Kedalagudde further discloses wherein parameter types of the instance specification are identifiers ([0044], [0067], Figs. 2, 4: the VNFM can perform the request based on specifications listed in a VNF descriptor (VNFD), wherein the specifications can be related to processing capability, memory, Internet Protocol (IP), etc.). 
 	Kedalagudde does not disclose:
 	wherein parameter types of the service type, and a parameter type of the instance quantity is an integer.  
 	However, Stenberg discloses:
 ([0079], [0085]-[0086], [0104] and Tables 1-5: network function instances, and virtualPlatformResourcesAllocated - VMs, CPUs, Storage disk space, Memory consumption, bandwidth).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kedalagudde to use wherein parameter types of the service type, and a parameter type of the instance quantity is an integer as taught by Stenberg. The motivation for doing so would have been in order to manage and allocate network resources (Stenberg, [0086]).

19.	Regarding claim 9, Kedalagudde in view of Stenberg disclose the method according to claim 7 as disclosed above. 
 	Kedalagudde further discloses wherein instance specifications are indicated by a common service member in a virtualized network function descriptor (VNFD), and the instance is indicated by a common service constituent member in a deployment configuration of the VNFD ([0044], [0067], Figs. 2, 4: the VNFM can perform the request based on specifications listed in a VNF descriptor (VNFD), wherein the specifications can be related to processing capability, memory, Internet Protocol (IP), etc.). 
 	Kedalagudde does not disclose:
 	wherein the service type, and the instance quantity is indicated by a common service constituent member in a deployment configuration.  
 	However, Stenberg discloses:
 ([0079], [0085]-[0086], [0104], [0113], and Tables 1-5: network function instances, and virtualPlatformResourcesAllocated - VMs, CPUs, Storage disk space, Memory consumption, bandwidth).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kedalagudde to use wherein the service type, and the instance quantity is indicated by a common service constituent member in a deployment configuration as taught by Stenberg. The motivation for doing so would have been in order to manage and allocate network resources (Stenberg, [0086]).

20.  	Regarding claim 10, Kedalagudde discloses a common service resource application apparatus comprising a common service manager (CSM) and a virtualized infrastructure manager (VIM), wherein the CSM is configured to (Abstract), comprising: 
 	receive resource requirement information of a common service required by a virtual network function (VNF) ([0042]-[0044]: receive the request to instantiate the new VNF instance, such as a virtual machine (VM), for the new VNF instance…the request can include VNF instantiation information…and/or perform the request based on specifications listed in a VNF descriptor (VNFD)); and
  	request, based on the resource requirement information of the common service required by the VNF, the VIM to allocate a resource required by the common service required by the VNF; and the VIM is configured to: receive a request for allocating the  ([0046]-[0047]: send a request to a virtualized infrastructure manager (VIM) to allocate the virtual resources (e.g., the virtual machine) for the new VNF instance).
 	Kedalagudde does not disclose:
 	a common service manager (CSM), and the CSM is configured to: receive resource requirement information; and request to allocate a resource.  
 	However, Stenberg discloses:
 	 a common service manager (CSM), and the CSM is configured to: receive resource requirement information; and request to allocate a resource ([0079], [0085]-[0086]: the Service Order Portal entity receives a service request from a customer, which may be received, for example, via a Cu-SOC interface. In some example implementations of block 4100, the customer may provide some of the known requirements to the Service Order Portal entity…where a Self-Operation function may automatically determines and/or define the corresponding BTS and/or other network functions (such as PNFs/VFNs, for example) and their configurations as well as their required HW/Virtual platform resources (such as computing, storage and networking resources, for example) according to the information in the matching self-operation cases. In some example implementations of block 4110, these determined resource demands (and, in some example implementations, their configurations, for example) may be identified with the Service Request ID and a reply to the Service Order Portal entity may be supplied via an Selfop-SOC interface…As shown in FIG. 4 at block 4111, process 4000 involves determining whether there are enough available resources in the current network layout to satisfy the requirements of the requested service. In some example implementations this may be performed by a Service Order Portal entity that requests from both a MANO entity (such as via a Mano-SOC interface, for example) and an OSS/BSS entity (such as via an Oss-SOC interface, for example) to send information regarding the available resources in the networks. In some example implementations of block 4111, a MANO entity (such as via a Mano-SOC interface, for example) and an OSS/BSS entity (such as via an Oss-SOC interface, for example) allocated resources (which may include, for example identifications of an installed PNF HW base, BTS type, allocated VNF platform resources, an installed DC HW base, server model, utilization rate, and/or the like, for example). See also [0104] and Tables 1-5).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kedalagudde to use a common service manager (CSM), and the CSM is configured to: receive resource requirement information; and request to allocate a resource as taught by Stenberg. The motivation for doing so would have been in order to manage and allocate network resources (Stenberg, [0086]).

21.	Regarding claim 11, Kedalagudde in view of Stenberg disclose apparatus according to claim 10 as disclosed above. 
 	Kedalagudde further discloses wherein the apparatus further comprises a virtualized network function manager (VNFM) and a network functions virtualization ([0045]: the NFVO can receive the request for the allocation of virtual resources from the VNFM), 
 	wherein the VNFM is configured to: send, using an interface of the VNFM, the resource requirement information of the common service required by the VNF, and when receiving the resource requirement information of the common service, receives, from the VNFM by using the interface of the VNFM, the resource requirement information of the common service required by the VNF; or the VNFM is configured to: send, to the NFVO, the resource requirement information of the common service required by the VNF, the NFVO is configured to: send, by using an interface of the NFVO, the resource requirement information of the common service required by the VNF, and when receiving the resource requirement information of the common service, receives, from the NFVO by using the interface of the NFVO, the resource requirement information of the common service required by the VNF ([0032], [0037], [0045]: the NFVO can receive the request for the allocation of virtual resources from the VNFM…the NFVO can perform network service instantiation and network service instance lifecycle management, e.g., update, query, scaling, collecting performance measurement results, event collection, etc. The NFVO can perform management of the instantiation of the VNF instances 124, 126 in coordination with the VNFM…The NFVO can be connected to the NFV NM 120 via an Os-Nfvo interface. The NFVO can be connected to the VNFM via an Nfvo-Vnfm interface. In addition, the NFVO  can be connected to the VIM via an Nfvo-Vi interface). 
 	Kedalagudde does not disclose:

 	However, Stenberg discloses:
 	 the CSM is configured such that when the CSM is receiving the resource requirement information of the common service, the CSM, receives, the resource requirement information of the common service required by the VNF ([0079], [0085]-[0086]: the Service Order Portal entity receives a service request from a customer, which may be received, for example, via a Cu-SOC interface. In some example implementations of block 4100, the customer may provide some of the known requirements to the Service Order Portal entity…where a Self-Operation function may automatically determines and/or define the corresponding BTS and/or other network functions (such as PNFs/VFNs, for example) and their configurations as well as their required HW/Virtual platform resources (such as computing, storage and networking resources, for example) according to the information in the matching self-operation cases. In some example implementations of block 4110, these determined resource demands (and, in some example implementations, their configurations, for example) may be identified with the Service Request ID and a reply to the Service Order Portal entity may be supplied via an Selfop-SOC interface…As shown in FIG. 4 at block 4111, process 4000 involves determining whether there are enough available resources in the current network layout to satisfy the requirements of the requested service. In some example implementations this may be performed by a Service Order Portal entity that requests from both a MANO entity (such as via a Mano-SOC interface, for example) and an OSS/BSS entity (such as via an Oss-SOC interface, for example) to send information regarding the available resources in the networks. In some example implementations of block 4111, a MANO entity (such as via a Mano-SOC interface, for example) and an OSS/BSS entity (such as via an Oss-SOC interface, for example) allocated resources (which may include, for example identifications of an installed PNF HW base, BTS type, allocated VNF platform resources, an installed DC HW base, server model, utilization rate, and/or the like, for example). See also [0104] and Tables 1-5).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kedalagudde to use the CSM is configured such that when the CSM is receiving the resource requirement information of the common service, the CSM, receives, the resource requirement information of the common service required by the VNF as taught by Stenberg. The motivation for doing so would have been in order to manage and allocate network resources (Stenberg, [0086]).

22.	Regarding claim 12, Kedalagudde in view of Stenberg disclose the apparatus according to claim 11 as disclosed above. 
 	Kedalagudde further discloses wherein the NFVO is further configured to: send a VNF instantiation request message to the VNFM, wherein the VNF instantiation request message carries a virtualized network function descriptor (VNFD); and the VNFM is further configured to: receive the VNF instantiation request message from the NFVO, and obtain the resource requirement information of the common service required by the ([0044]: the VNFM can receive the request to instantiate the new VNF instance from the VNFO. The VNFM can request granting from the NFVO for allocating virtual resources, such as a virtual machine (VM), for the new VNF instance. The VNFM can perform the request based on specifications listed in a VNF descriptor (VNFD)).

23.	Regarding claim 13, Kedalagudde in view of Stenberg disclose the apparatus according to claim 11, wherein when requesting, based on the resource requirement information of the common service, the VIM to allocate a resource required by the common service of the VNF, the CSM as disclosed above. 
 	Kedalagudde further discloses request, based on the resource requirement information of the common service by using an interface of the VIM, the VIM to allocate the resource required by the common service of the VNF; or requesting, based on the resource requirement information of the common service through a virtualized network function manager (VNFM) by using an interface of the VNFM, the VIM to allocate the resource required by the common service of the VNF ([0037, [0047]: the VIM can receive the request from the VNFM). 
 	Kedalagudde does not disclose:
 	requesting, by the CSM, resource requirement information.  
 	However, Stenberg discloses:
 	 requesting, by the CSM, resource requirement information ([0079], [0085]-[0086]: the Service Order Portal entity receives a service request from a customer, which may be received, for example, via a Cu-SOC interface. In some example implementations of block 4100, the customer may provide some of the known requirements to the Service Order Portal entity… In some example implementations of block 4110, these determined resource demands (and, in some example implementations, their configurations, for example) may be identified with the Service Request ID and a reply to the Service Order Portal entity may be supplied via an Selfop-SOC interface. See also [0104] and Tables 1-5).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kedalagudde to use requesting, by the CSM, resource requirement information as taught by Stenberg. The motivation for doing so would have been in order to manage and allocate network resources (Stenberg, [0086]).

24.	Regarding claim 14, Kedalagudde in view of Stenberg disclose the apparatus  according to claim 10, and the CSM as disclosed above. 
 	Kedalagudde further discloses request, based on the resource requirement information of the common service, the VIM to reserve the resource required by the common service of the VNF([0043]-[0044], [0118]: receive the request to instantiate the new VNF instance, such as a virtual machine (VM), for the new VNF instance…one or more processors are further configured to request permission for allocation of the virtualized resources prior to sending the request to the VIM for allocating the virtualized resources). 
 	Kedalagudde does not disclose:
 	request, by the CSM based on the resource requirement information of the common service.  
 	However, Stenberg discloses:
 	 request, by the CSM based on the resource requirement information of the common service ([0079], [0085]-[0086]: the Service Order Portal entity receives a service request from a customer, which may be received, for example, via a Cu-SOC interface. In some example implementations of block 4100, the customer may provide some of the known requirements to the Service Order Portal entity… process 4000 involves determining whether there are enough available resources in the current network layout to satisfy the requirements of the requested service. In some example implementations this may be performed by a Service Order Portal entity that requests from both a MANO entity (such as via a Mano-SOC interface, for example) and an OSS/BSS entity (such as via an Oss-SOC interface, for example) to send information regarding the available resources in the networks. In some example implementations of block 4111, a MANO entity (such as via a Mano-SOC interface, for example) and an OSS/BSS entity (such as via an Oss-SOC interface, for example) reply with the currently installed and/or otherwise allocated resources (which may include, for example identifications of an installed PNF HW base, BTS type, allocated VNF platform resources, an installed DC HW base, server model, utilization rate, and/or the like, for example). Upon receipt of such information, the Service Order Portal entity may then calculate the volume (such as the number of BTSs per type and/or number of servers or racks per model, for example) of the resources that are needed to cover the demands associated with the relevant request and compares those demands them against the available resources. See also [0104] and Tables 1-5).


25.	Regarding claim 15, Kedalagudde in view of Stenberg disclose the apparatus  according to claim 10, as disclosed above. 
 	Kedalagudde further discloses wherein the resource requirement information of the common service of the VNF comprises an instance specification ([0044], [0067], Figs. 2, 4: the VNFM can perform the request based on specifications listed in a VNF descriptor (VNFD), wherein the specifications can be related to processing capability, memory, Internet Protocol (IP), etc.). 
 	Kedalagudde does not disclose:
 	a service type, and an instance quantity.  
 	However, Stenberg discloses:
 	 a service type, and an instance quantity ([0079], [0085]-[0086], [0104] and Tables 1-5: network function instances, and  virtualPlatformResourcesAllocated - VMs, CPUs, Storage disk space, Memory consumption, bandwidth).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kedalagudde to use a service type, and an instance quantity as taught by Stenberg. 

26.	Regarding claim 16, Kedalagudde in view of Stenberg disclose the apparatus according to claim 15 as disclosed above. 
 	Kedalagudde further discloses wherein parameter types of the instance specification are identifiers ([0044], [0067], Figs. 2, 4: the VNFM can perform the request based on specifications listed in a VNF descriptor (VNFD), wherein the specifications can be related to processing capability, memory, Internet Protocol (IP), etc.). 
 	Kedalagudde does not disclose:
 	wherein parameter types of the service type, and a parameter type of the instance quantity is an integer.  
 	However, Stenberg discloses:
 	 wherein parameter types of the service type, and a parameter type of the instance quantity is an integer ([0079], [0085]-[0086], [0104] and Tables 1-5: network function instances, and virtualPlatformResourcesAllocated - VMs, CPUs, Storage disk space, Memory consumption, bandwidth).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kedalagudde to use wherein parameter types of the service type, and a parameter type of the instance quantity is an integer as taught by Stenberg. The motivation for doing so would have been in order to manage and allocate network resources (Stenberg, [0086]).

27.	Regarding claim 18, Kedalagudde discloses the computer readable storage medium according to claim 17 as disclosed above. 
 	Kedalagudde further discloses wherein, when executed by the at least one computer, the programming instructions further cause the at least one computer to: receive, from a network functions virtualization orchestrator (NFVO) by using an interface of the NFVO, the resource requirement information of the common service required by the VNF, wherein the resource requirement information of the common service is sent by a virtualized network function manager (VNFM) to the NFVO; or receive, from the VNFM by using an interface of the VNFM, the resource requirement information of the common service required by the VNF ([0047]: the VIM can receive the request from the VNFM. The VIM can allocate the virtual resources (e.g., the VIM can create and start the VM)). 
 	Kedalagudde does not disclose:
 	receiving, from the CSM, resource requirement information.  
 	However, Stenberg discloses:
 	 receiving, from the CSM, resource requirement information ([0079], [0085]-[0086]: the Service Order Portal entity receives a service request from a customer, which may be received, for example, via a Cu-SOC interface. In some example implementations of block 4100, the customer may provide some of the known requirements to the Service Order Portal entity… In some example implementations of block 4110, these determined resource demands (and, in some example implementations, their configurations, for example) may be identified with the Service Request ID and a reply to the Service Order Portal entity may be supplied via an Selfop-SOC interface… In some example implementations this may be performed by a Service Order Portal entity that requests from both a MANO entity (such as via a Mano-SOC interface, for example) and an OSS/BSS entity (such as via an Oss-SOC interface, for example) to send information regarding the available resources in the networks. See also [0104] and Tables 1-5).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kedalagudde to use receiving, from the CSM, resource requirement information as taught by Stenberg. The motivation for doing so would have been in order to manage and allocate network resources (Stenberg, [0086]).


Conclusion
28.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYOB HAGOS whose telephone number is (571)272-3508.  The examiner can normally be reached on 8:30-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/Eyob Hagos/								
Examiner, Art Unit 2864